DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/29/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 17, 21, 24-25, 28, 31-34, 37-38, 41-43, 46 and 49-53 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/29/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 53 is objected to because of the following informalities:  
In claim 53, line 9, change “the third information indicating a time when the angular velocity was detected” to “the third information indicating the time when the angular velocity was detected”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 53 recites “wherein the accessory apparatus is a lens” in lines 1-2. Claim 17 recites “An accessory apparatus attachable to an imaging apparatus, the accessory apparatus comprising:… at least one processor, configured to act as a control unit configured to control a lens based on the detected angular velocity but not based on first information in a first mode” in lines 1-6.
It is unclear if the recitation of “a lens” in claim 53 is referring to the same lens recited in claim 17 or a different lens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, 24-25, 28, 31, 33-34, 37-38, 41, 43, 46, 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2016/0173781 A1) in view of Oikawa (US 2012/0066539 A1) in view of Tsuchiya (US 2016/0330377 A1).

Regarding claim 17, Tsuchiya teaches an accessory apparatus (Tsuchiya, Fig. 3, Interchangeable Lens 2) attachable to an imaging apparatus (Tsuchiya, Fig. 3, Camera Body 1), the accessory apparatus comprising: 
a communication interface (Tsuchiya, Fig. 3, LCU 22 and Connection Point 3) configured to communicate with the imaging apparatus (Tsuchiya, Paragraph 0042); and 
a detector configured to detect an angular velocity (Tsuchiya, Fig. 3, Angular Velocity Sensor 24 and LCU 22, Fig. 8, Block S306, Paragraphs 0093 and 0113), 
at least one of (a) circuitry and (b) at least one processor (Tsuchiya, Fig. 3, LCU 22), configured to act as a control unit configured to control a lens (Tsuchiya, Fig. 3, optical system 21) based on the detected angular velocity (Tsuchiya, Paragraphs 0039, 0085-0086) and based on the first information (Tsuchiya, Fig. 9, Blocks S504, 
wherein the communication interface transmits, in the second mode, (a) second information indicating the angular velocity (Tsuchiya, Fig. 9, Blocks S506, Paragraph 0126) and (b) information indicating a time when the angular velocity was detected by the detector (Tsuchiya, Fig. 9, Blocks S506, Paragraph 0126, The transmission of the average angular velocities indicates the angular velocity was just detected.),
wherein the communication interface receives, in the second mode, (a) the first information (Tsuchiya, Fig. 9, Blocks S504, Paragraphs 0122-0123, Block S508, Paragraph 0133, The first information may be any or all of Blocks S504 or S508.) and information indicating a time when the angular velocity is detected by the detector (Tsuchiya, Fig. 9, Blocks S412, The communication interface receives a request to detect the average angular velocities at block S412.), and 
wherein the first information and the second information are different information from one another (Tsuchiya, Fig. 9, The first information may be any or all of Blocks S504 or S508. The second information is Blocks S506).
However, Tsuchiya does not teach the control unit configured to control a lens based on the detected angular velocity but not based on first information in a first mode, wherein the communication interface transmits third information indicating a time when the angular velocity was detected by the detector, wherein the communication interface receives the third information which is the same information as the transmitted third information, nor wherein the first information, the second information, and the third information are different information from one another.
 an accessory apparatus (Oikawa, Fig. 1, interchangeable lens 200) attachable to an imaging apparatus (Oikawa, Fig. 1, camera body 100), the accessory apparatus comprising: 
a communication interface (Oikawa, Fig. 3, communication circuits 212 and 213);
wherein the communication interface transmits third information indicating a time when a command was performed (Oikawa, Fig. 5B, RCMD, Paragraph 0065); and 
wherein the communication interface receives the third information which is the same information as the transmitted third information (Oikawa, Fig. 5A, CMD, Paragraphs 0061 and 0065).
These arts are analogous since they are both related to image stabilization with attachable lenses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tsuchiya with the communication formant and third information as seen in Oikawa to check for anomalies or errors in the communication signals (Oikawa, Paragraphs 0009-0010 and 0074). Therefore, by using third information (CMD and RCMD of Oikawa) in the communication for requesting and transmitting average angular velocities of Tsuchiya (Tsuchiya, Fig. 9, Blocks S506 and S412), the limitations  “wherein the communication interface transmits third information indicating a time when the angular velocity was detected by the detector”, “wherein the communication interface receives the third information which is the same information as the transmitted third information”,  and “wherein the first information, the second information, and the third information are different information from one another” are met.

In reference to Tsuchiya (US 2016/0330377 A1, hereafter referred as Tsuchiya2), Tsuchiya2 teaches control unit configured to control a lens based on the detected angular velocity (Tsuchiya2, Paragraphs 0087-0089) but not based on first information in a first mode (Tsuchiya2, Figs. 14 and 16, Paragraphs 0125 and 0145).
These arts are analogous since they are both related to image stabilization with attachable lenses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tsuchiya and Oikawa with the first mode of as seen in Tsuchiya2 to provide the accessory apparatus a method of performing stabilization when attached to an imaging apparatus not capable of image stabilization.
Claims 24, 34 and 46 are rejected for the same reasons as claim 17.

 Regarding claim 21, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the accessory apparatus according to claim 33 (see claim 33 analysis), wherein the communication interface transmits the angular velocity with the third information so that the angular velocity and the third information are transmitted in the same communication (Tsuchiya, Fig. 9, Block S506, Oikawa, Fig. 4, 420a and 420b, The command packet and data packet are the same communication.)
wherein the communication interface receives the first information with the third information so that the first information and the third information are received in the same communication (Tsuchiya, Fig. 9, Block S412, Oikawa, Fig. 4, 410a and 410b The 
Claim 37 is rejected for the same reasons as claim 21.

Regarding claim 28, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the accessory apparatus according to claim 17 (see claim 17 analysis), wherein the communication interface receives fourth information related to a detection timing of the angular velocity (Tsuchiya, Fig. 8, Blocks S304-S306, Fig. 9, Blocks S412, Paragraphs 0088-0089 and 0113, The control from the system controller to control the accumulation duration of the integration units is considered to be the fourth information), and wherein the detector detects the angular velocity at a timing based on the fourth information (Tsuchiya, Paragraphs 0088-0089, The average angular velocity is detected at a timing based on the fourth information.).
Claim 38 is rejected for the same reasons as claim 28.

Regarding claim 31, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the accessory apparatus according to claim 17 (see claim 17 analysis), wherein the first information is information based on the angular velocity and a motion of an object (Tsuchiya, Fig. 9, Blocks S504, Paragraphs 0122-0123, Block S508, Paragraph 0133, The first information may be either Block S504 or S508 or both. The first information is based on the angular velocity and motion of an object (the object being the camera body and/or lens.).


Regarding claim 33, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the accessory apparatus according to claim 17 (see claim 17 analysis), wherein the at least one of (a) circuitry and (b) at least one processor is further configured to act as a calculator configured to calculate a lens control amount (Tsuchiya, Paragraphs 0085-0086), and wherein the calculator calculates the lens control amount based on the first information, the third information, and angular acceleration information (Tsuchiya, Fig. 9, The lens control amount is based on all the steps of figure 9 which includes first information, the third information, and angular acceleration information.).
Claims 25 and 43 are rejected for the same reasons as claim 33.

Regarding claim 49, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the accessory apparatus according to claim 17 (see claim 17 analysis), wherein the reception of the first information and the third information is performed after the transmission of the second information and the third information (Tsuchiya, Fig. 9, The method of Figure 9 is a repeating loop. Therefore, the reception of the first information and the third information is performed both before and after the transmission of the second information and the third information.).
Claim 50 is rejected for the same reasons as claim 49.



Regarding claim 52, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the control apparatus according to claim 34 (see claim 34 analysis), wherein the control apparatus is an image capturing apparatus (Tsuchiya, Fig. 3, Camera Body 1).

Claims 32 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2016/0173781 A1) in view of Oikawa (US 2012/0066539 A1) in view of Tsuchiya (US 2016/0330377 A1) in further view of Ishikawa et al. (US 2005/0276590 A1).

Regarding claim 32, the combination of Tsuchiya, Oikawa and Tsuchiya2 teaches the accessory apparatus according to claim 28 (see claim 28 analysis). However, the combination of Tsuchiya, Oikawa and Tsuchiya2 does not teach wherein the communication interface receives fifth information, wherein a reception of the fifth information corresponds to an exposure start timing, and wherein the detector detects the angular velocity at a timing based on the fifth information.
In reference to Ishikawa et al. (hereafter referred as Ishikawa), Ishikawa teaches wherein the communication interface receives fifth information (Ishikawa, Blocks S1009-S1010, Paragraphs 0072-0073, The control from the camera to start the lens CPU to 
 wherein a reception of the fifth information corresponds to an exposure start timing (Ishikawa, Fig. 3, Block S1013, Paragraph 0078), and 
wherein the detector detects the angular velocity at a timing based on the fifth information (Ishikawa, Fig. 3, Block S1010, Paragraphs 0073-0075).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the combination of Tsuchiya, Oikawa and Tsuchiya2 with the image capturing method as seen in Ishikawa to correct for shake in the image and since it is a known method of performing image capture incorporating optical image stabilization. That is, Tsuchiya does not disclose capturing an image, only a method for correcting angular velocity information for image stabilization and Ishikawa teaches a method of capturing an image while using image stabilization.
Claim 42 is rejected for the same reasons as claim 32.

Alternatively, claims 32 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2016/0173781 A1) in view of Oikawa (US 2012/0066539 A1)in view of Tsuchiya (US 2016/0330377 A1) in further view of Clarke et al. (US 2006/0170784 A1).


In reference to Clarke et al. (hereafter referred as Clarke), Clarke teaches wherein a reception of information corresponding to an exposure start timing, a detector detects the angular velocity at a timing based on the information (Clarke, Paragraphs 0064, 0067-0069).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the combination of Tsuchiya, Oikawa and Tsuchiya2 with the image capturing method as seen in Clarke to correct for handshake in the image and since it is a known method of performing image capture incorporating optical image stabilization or to correct a rolling shutter for handshake. That is, Tsuchiya does not disclose capturing an image, only a method for correcting angular velocity information for image stabilization and Clarke teaches a method of capturing an image while using image stabilization. Further, a signal sent to the accessory apparatus to start the detection is considered to be the fifth information.
Claim 42 is rejected for the same reasons as claim 32.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698